CHARLES J. SCHUCK, Judge.
This claim was first placed on the regular docket and thereafter by consent of the claimant and the department involved changed to what is known as a “shortened procedure” claim.
The claim is in the amount of $221.03 for groceries and provisions supplied to the industrial home at Pruntytown, West Virginia, and is evidenced by several invoices filed; however, an examination of the said invoices shows that three of them, aggregating $69.37, were contracted for and the merchandise supplied at a time or period five years previous to the time the claim was filed in this court. To be exact, the total claim was filed on June 17, 1947. The items or invoices referred to as not having been presented or filed within the five-year period, as provided in the act creating the court of claims, were:
February 11, 1942 $23.64
March 13, 1942 24.68
May 23, 1942 21.05
These three foregoing items are therefore barred by the statute of limitations as found in the aforesaid act, reducing the total amount of the claim due and payable to the sum of $151.66.
The state, of course, is morally bound to pay for the groceries and provisions supplied by claimant to the institution in question. The claim is recommended for payment *65by the board of control and approved by the office of the attorney general.
An award in the amount of one hundred-fifty-one dollars and sixty-six cents ($151.66) is therefore made and recommended for payment to the Legislature.